MEMORANDUM OPINION
{¶ 1} On November 28, 2007, appellant, Brandy D. Goodnight, pro se, filed a notice of appeal from an October 22, 2007 judgment of the Lake County Court of Common Pleas, finding her guilty of one count of OVI and one count of aggravated vehicular homicide and then sentencing her to serve an aggregate term of eight years in prison.
 {¶ 2} App.R. 4(A) states in part: *Page 2 
 {¶ 3} "A party shall file the notice of appeal required by App.R. 3 within thirty days of the later of entry of the judgment or order appealed. * * *"
 {¶ 4} In this case, appellant's notice of appeal was due by Wednesday, November 21, 2007, which was not a holiday or a weekend. The notice of appeal was not filed until Wednesday, November 28, 2007. Thus, the notice was filed one week late.
 {¶ 5} App.R. 5(A) states, in relevant part:
 {¶ 6} "(1) After the expiration of the thirty day period provided by App.R. 4(A) for the filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave of the court to which the appeal is taken in the following classes of cases:
 {¶ 7} "(a) Criminal proceedings;
 {¶ 8} "(b) Delinquency proceedings; and
 {¶ 9} "(c) Serious youthful offender proceedings.
 {¶ 10} "(2) A motion for leave to appeal shall be filed with the court of appeals and shall set forth the reasons for the failure of the appellant to perfect an appeal as of right. * * *"
 {¶ 11} In the present case, appellant has neither complied with the thirty-day rule set forth in App.R. 4(A) nor sought leave to appeal. Thus, this court is without jurisdiction to consider this appeal.
 {¶ 12} Based upon the foregoing analysis, this appeal is hereby sua sponte dismissed as being untimely.
 {¶ 13} Appeal dismissed.
  DIANE V. GRENDELL, P.J., CYNTHIA WESTCOTT RICE, J., concur. *Page 1